DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/28/2021 and 08/06/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van (US 20180368807 A1) in view of Kawagishi (US 20010020131 A1).

Regarding claim 1, Van teaches an acoustic array comprising one or more array panels, each of the one or more 3array panels comprising a transceiver array of one or more acoustic 4transceivers, each acoustic transceiver further comprising a transmitter 5element configured to generate sound and a receiver element to capture sound. (Paragraphs 18, 36)

Van also teaches a driver circuit coupled to a first transceiver array of a first array panel of the one 7or more array panels, the driver circuit configured to drive individually each 8transmitter element and each receiver element of the first transceiver array. (Paragraphs 18, 36)

Van also teaches 11a processor (103, 503); and 12non-transitory computer readable media comprising instructions executable by 13the processor to: 14provide, via the controller interface (ultrasound beam control software), a probe signal (101) to the driver circuit (102). (Paragraphs 18, 36, 46)

Van also teaches to 15provide, point (volume of interest) for the 16probe signal to be transmitted by the first transceiver array. (Paragraphs 18, 36)

Van also teaches to adjust, via the driver circuit (102), a first phase of the probe signal at one or 18more transmitter elements of the first transceiver array based on19a point (volume of interest). (Paragraphs 18, 36)

Van also teaches to emit, via the first transceiver array, the probe signal at a point. (Paragraphs 18, 36, 21, Claim 1)

Van does not explicitly teach a controller coupled to the controller interface and providing via the controller interface, a transmit focal point and a focal point. 

Kawagishi teaches a controller (27) coupled to the controller interface (29) and providing via the controller interface (29), a transmit focal point and a focal point. (Paragraphs 49, 70, 67, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate providing via the controller interface, a transmit focal point and a focal point in order to improve a view field deep, and favorable for a fever regulation can be acquired. 
Regarding claim 2, Van does not explicitly teach to 3determine the transmit focal point for the probe signal based on user input.

Kawagishi teaches to 3determine the transmit focal point for the probe signal based on user input. (Paragraphs 67, 49)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate to 3determine the transmit focal point for the probe signal based on user input in order to improve a view field deep, and optimize delay time data. 

Regarding claim 13, the claim discloses substantially the same limitations, as claim 2. All limitations as recited have been analyzed and rejected with respect to claim 13, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 13 is rejected for the same rational over the prior art cited in claim 2.  

Regarding claim 3, Van does not explicitly teach to provide, via the controller interface, a respective probe signal for each individual 4transmitter element of the first transceiver array, each probe signal having a 5respective phase delay based, at least in part, on the transmit focal point.

Kawagishi teaches to provide, via the controller interface (29), a respective probe signal for each individual 4transmitter element of the first transceiver array (11), each probe signal having a 5respective phase delay based, at least in part, on the transmit focal point. (Paragraphs 56, 48-49, Fig.2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate to provide, via the controller interface, a respective probe signal for each individual 4transmitter element of the first transceiver array, each probe signal having a 5respective phase delay based, at least in part, on the transmit focal point in order to draw ultrasonic waves generated from a plurality of transducer elements into a beam form and deflect the ultrasonic beam in an optional direction. 

Regarding claim 14, the claim discloses substantially the same limitations, as claim 3. All limitations as recited have been analyzed and rejected with respect to claim 14, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 14 is rejected for the same rational over the prior art cited in claim 3.

Regarding claim 4, Van teaches wherein the driver circuit is further configured to determine, based on a point, a respective adjustment of the phase of the 3probe signal for each of the one or more transmitter elements of the first transceiver 4array. (Paragraphs 18, 36)

Van does not explicitly teach a transmit focal point.

Kawagishi teaches a transmit focal point. (Paragraphs 49, 70, 67, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate a transmit focal point in order to improve a view field deep, and deflect the ultrasonic beam in an optional direction.

Regarding claim 5, Van teaches to provide, via the controller interface (ultrasound beam control software), the receive point (volume of interest) for the captured signal to be obtained by the first transceiver array. (Paragraphs 18, 36)

Van also teaches to 6adjust, via the driver circuit, a second phase of the captured signal at one or more 7receiver elements of the first transceiver array based on the receive point (volume of interest). (Paragraphs 18, 36)

Van also teaches to 9obtain, via the first transceiver array, the captured signal from the receive 10point. (Paragraphs 18, 36, 21, Claim 1)

Van does not explicitly teach to determine a receive focal point. 

Kawagishi teaches to determine a receive focal point. (Paragraph 7, Claim 1, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate to determine a receive focal point in order to generate ultrasonic image data based on the harmonic components.

Regarding claims 15 and 20 the claim discloses substantially the same limitations, as claim 5. All limitations as recited have been analyzed and rejected with respect to claims 15 and 20, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 15 and 20 is rejected for the same rational over the prior art cited in claim 5.

Regarding claim 6, Van does not explicitly teach wherein the receive focal point and transmit focal 2point are the same point in three-dimensional space.

Kawagishi teaches wherein the receive focal point and transmit focal 2point are the same point in three-dimensional space. (Paragraph 60)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate wherein the receive focal point and transmit focal 2point are the same point in three-dimensional space in order to improve a view field deep, and deflect the ultrasonic beam in an optional direction.

Regarding claim 7, Van does not explicitly teach to 3determine the receive focal point for the probe signal based on user input.

Kawagishi teaches to 3determine the receive focal point for the probe signal based on user input. (Paragraphs 67, 54, Claims 11-13)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate to 3determine the receive focal point for the probe signal based on user input in order to deflect the ultrasonic beam in an optional direction.

Regarding claim 17, the claim discloses substantially the same limitations, as claim 7. All limitations as recited have been analyzed and rejected with respect to claim 17, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 17 is rejected for the same rational over the prior art cited in claim 7.

Regarding claim 8, Van does not explicitly teach to provide, via the controller interface, a respective phase delay for each respective 4captured signal from each individual receiver element of the first transceiver 5array, each captured signal having a respective phase delay based, at least in part, on receive focal point. 

Kawagishi teaches to provide, via the controller interface (29), a respective phase delay for each respective 4captured signal from each individual receiver element (14) of the first transceiver 5array (11), each captured signal having a respective phase delay based, at least in part, on receive focal point. (Paragraphs 56, 48-49, Fig.1)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate to provide, via the controller interface, a respective phase delay for each respective 4captured signal from each individual receiver element of the first transceiver 5array, each captured signal having a respective phase delay based, at least in part, on receive focal point in order to draw ultrasonic waves generated from a plurality of transducer elements into a beam form and deflect the ultrasonic beam in an optional direction.

Regarding claim 18, the claim discloses substantially the same limitations, as claim 8. All limitations as recited have been analyzed and rejected with respect to claim 18, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claim 18 is rejected for the same rational over the prior art cited in claim 8.

Regarding claim 9, Van does not explicitly teach wherein acoustic array comprises six square- shaped array panels arranged in a cube-shaped structure, each of the six square-shaped 9array panels defining a surface of the cube-shaped structure; wherein each array panel 10comprises a respective square-shaped transceiver array.

Kawagishi teaches wherein acoustic array comprises multiple square- shaped array panels arranged in a shaped structure, each of the multiple square-shaped 9array panels defining a surface of the shaped structure; wherein each array panel 10comprises a respective square-shaped transceiver array. (Paragraphs 45, 56-57, Fig.2, Figs. 5A-5C)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate wherein acoustic array comprises multiple square- shaped array panels arranged in shaped structure, each of the multiple square-shaped 9array panels defining a surface of the shaped structure; wherein each array panel 10comprises a respective square-shaped transceiver array in order to generate driving signals for driving said transducer elements.

It would have been an obvious matter of design choice to make the different portions of the array panels of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 10, Van does not explicitly teach wherein the controller interface is coupled to the 2controller via a serial interface, wherein the controller interface is coupled to the driver 3circuit via an optical interface. 

Kawagishi teaches wherein the controller interface (29) is coupled to the 2controller (27) via a serial interface, wherein the controller interface is coupled to the driver 3circuit (19) via an optical interface. (Paragraphs 49-50, 67-69, Claim 1, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate wherein the controller interface is coupled to the 2controller via a serial interface, wherein the controller interface is coupled to the driver 3circuit via an optical interface in order to deflect the ultrasonic beam in an optional direction.

Regarding claim 11, Van teaches wherein the transmitter element and the receiver 2element of each transceiver is a single transducer element. (Paragraphs 18, 36)

Regarding claim 12, Van teaches a processor (103, 503); 3non-transitory computer readable media comprising instructions executable by the 4processor to: 5provide a probe signal (101) to a driver circuit (102) of an acoustic array, the 6acoustic array comprising one or more array panels including a 7first array panel, each of the one or more array panels including a 8respective transceiver array (one or two-dimensional array of ultrasound transceivers ), the first array panel comprising a first 9transceiver array, each transceiver array comprising one or more 10transceivers, each transceiver comprising a respective transmitter 11element and a respective receiver element, wherein the driver 12circuit is coupled to the first transceiver array. (Paragraphs 18, 36, 21, 46, Claim 1)

Van also teaches provide a transmit point (volume of interest) for the probe signal to be transmitted by 14the first transceiver array. (Paragraphs 18, 36)

Van also teaches to adjust, via the driver circuit (102) of the first transceiver array, a first phase 16of the probe signal at one or more transmitter elements of the first 17transceiver array based on the point. (Paragraphs 18, 36)

Van also teaches to emit, via the first transceiver array, the probe signal at a point. (Paragraphs 18, 36, 21, Claim 1)

Van does not explicitly a transmit focal point and a focal point.

Kawagishi teaches a transmit focal point and a focal point. (Paragraphs 49, 70, 67, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate a transmit focal point and a focal point in order to improve a view field deep, and favorable for a fever regulation can be acquired.

Regarding claim 16, Van does not explicitly teach wherein the receive focal point and the 2transmit focal point are different points in three-dimensional space.

Kawagishi teaches wherein the receive focal point and the 2transmit focal point are different points in three-dimensional space. (Paragraph 60)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate wherein the receive focal point and the 2transmit focal point are different points in three-dimensional space in order to improve a view field deep, and deflect the ultrasonic beam in an optional direction.

Regarding claim 19, Van teaches providing, via a controller (beam control software), a probe signal (101) to a driver circuit (102) of an acoustic array, the acoustic array comprising one or more array panels 4including a first array panel, each of the one or more array panels including a 5respective transceiver array (101), the first array panel comprising a first transceiver 6array, each transceiver array comprising one or more transceivers, each 7transceiver comprising a respective transmitter element and a respective 8receiver element, wherein the driver circuit is coupled to the first transceiver 9array. (Paragraphs 18, 36, 21, 46, Claim 1)

Van also teaches providing, via the controller (beam control software), a transmit point (volume of interest) for the probe signal 11to be transmitted by the first transceiver array. (Paragraphs 18, 36)

Van also teaches adjusting, via the driver circuit (102), a first phase of the probe signal at one or more 13transmitter elements of the first transceiver array based on the point (volume of interest). (Paragraphs 18, 36)

Van also teaches emitting, via the first transceiver array, the probe signal at a point (volume of interest). (Paragraphs 18, 36, 21, Claim 1)

Van does not explicitly teach a controller interface and a transmit focal point and a focal point. 

Kawagishi teaches a controller interface (29) and a transmit focal point and a focal point. (Paragraphs 49, 70, 67, Figs.1-2)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Van to incorporate a controller interface and a transmit focal point and a focal point in order to improve a view field deep, and favorable for a fever regulation can be acquired.
Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645